Citation Nr: 1609598	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-02 978	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for VA home loan guaranty benefits. 


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant served on active duty from February 1968 to January 1970, with five periods of Absence Without Leave (AWOL), totalling approximately fourteen months.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the VA's Home Loan Eligibility Center that the appellant's character of discharge was a bar to VA home loan guaranty benefits.  In December 2013, the Board remanded the matter for further evidentiary development.  The appeal is once again before the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action on his part is required.


REMAND

In correspondence received in February 2016, the appellant requested an opportunity to provide testimony in support of his appeal during a videoconference hearing before a Veterans Law Judge.  He requested specifically to have the videoconference at the "Veterans Administration site in Milwaukee, WI."  

The appellant is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Upon remand, therefore, every effort should be made to reasonably accommodate the appellant's request for a videoconference hearing in Milwaukee, Wisconsin, considering the physical resources and personnel available at the Milwaukee Regional Benefit Office.  See 38 C.F.R. § 20.705(b).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge to be held via videoconference in Milwaukee, providing him with adequate notice of the scheduled date and time.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

